Application for a writ of certiorari, to review an order denying a mandamus to compel respondents to reinstate relator as a member of the police force.
Denied October 20, 1896.
Relator had been granted a leave of absence August 14, 1894, to August 25, 1894. On August 26, relator became engaged in a drunken brawl, and with a revolver, which he earned concealed on his person, shot and killed one of the party; was arrested and confined in jail until his trial in May,
1895, when he was convicted of manslaughter. In September, 1894, a resolution was adopted by the respondent board suspending relator, and on September 25, 1895, relator petitioned the board for reinstatement. The answer set forth that relator had, at the time of the adoption of the resolution of suspension, abandoned and relinquished his position as patrolman, and had surrendered all claim to the emoluments of the said office.
Relator contended that inasmuch as he had been suspended without charges he was entitled to a peremptory writ for his reinstatement, notwithstanding the allegations of the answer.